 1   Monica Perales
     Attorney at Law: 297739
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     LARRY ZAMORA
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     LARRY ZAMORA                              )   Case No.: 1:18-cv-01066-BAM
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   NANCY A. BERRYHILL,                       )   (FIRST REQUEST)
     Acting Commissioner of Social             )
15   Security,                                 )
                                               )
16                                             )
                  Defendant.                   )
17
18
19         Plaintiff Larry Zamora and Defendant Nancy A. Berryhill, Acting

20   Commissioner of Social Security, through their undersigned attorneys, stipulate,

21   subject to this court’s approval, to extend the time by 28 days from April 1, 2019

22   to April 29, 2019 for Plaintiff to file an Opening Brief, with all other dates in the

23   Court’s Scheduling Order extended accordingly. This is Plaintiff's first

24   ///

25   ///

26
27
                                               -1-
28
 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   to allow additional time to fully research the issues presented. As the Court is
 3   aware, Counsel's mother has been fighting a losing battle with SystemicLupus
 4   Erythematosus. Last year Counsel’s mother required three surgeries to her right
 5   kidney due to kidney obstruction. Though she recovered, Counsels mother right
 6   kidney is now affected and has been hospitalized since February 15 pending
 7   surgery. This has resulted has impacted a heavy briefing and hearing calendar.
 8   This is not an ordinary circumstance for Counsel and Counsel sincerely apologizes
 9   to the Court for any inconvenience this may have cause to the court and its staff.
10
11   DATE: April 1, 2019              Respectfully submitted,
12                                    LAWRENCE D. ROHLFING

13                                           /s/ Monica Perales
                                 BY: _______________________
14                                   Monica Perales
                                     Attorney for plaintiff Mr. Larry Zamora
15
16
17   DATE: April 1, 2019
                                      MCGREGOR W. SCOTT
18                                    United States Attorney
                                      DEBORAH LEE STACHEL
19
                                      Regional Chief Counsel
20                                    Social Security Administration
21
22                                    /s/ Michael K. Marriott
23                                BY: ____________________________
                                     Michael K. Marriott
24                                   Special Assistant United States Attorney
                                     Attorneys for defendant Nancy A. Berryhill
25                                   Acting Commissioner of Social Security
                                    |*authorized by e-mail|
26
27
                                               -2-
28
 1                                        ORDER
 2
 3         Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff shall
 4   have an extension of time to April 29, 2019, to file an Opening Brief. All other
 5   deadlines set forth in the Court’s Scheduling Order shall be modified accordingly.
 6
 7   IT IS SO ORDERED.

 8      Dated:   April 3, 2019                        /s/ Barbara   A. McAuliffe        _
 9                                              UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
 1
 2
 3
 4
 5
 6
 7
 8
                            CERTIFICATE OF SERVICE
 9                     FOR CASE NUMBER 1:18-CV-01066-BAM
10         I hereby certify that I electronically filed the foregoing with the Clerk of the
11
     Court for this court by using the CM/ECF system on April 2, 2019.
12
           I certify that all participants in the case are registered CM/ECF users and
13
14   that service will be accomplished by the CM/ECF system.
15                             /s/ Monica Perales
16                             _______________________________

17                             Monica Perales
                               Attorneys for Plaintiff
18
19
20
21
22
23
24
25
26
27
                                              -4-
28
